Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 5, filed 14 June 2022, with respect to the rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (Japanese Patent Publication No. JP 2011-016970 A), hereinafter Maruyama; and Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Sakita (United States Patent Publication No. US 2021/0173309 A1), hereinafter Sakita; have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Komuro et al. (United States Patent Publication No. US 2013/0224658 A1), hereinafter Komuro 1, in further view of Komuro et al. (United States Patent Publication No. US 2013/0157197 A1), hereinafter Komuro 2.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Komuro et al. (United States Patent Publication No. US 2013/0224658 A1), hereinafter Komuro 1, in further view of Komuro et al. (United States Patent Publication No. US 2013/0157197 A1), hereinafter Komuro 2.
5.	Regarding Claims 1-3, Komuro 1 teaches (Paragraphs [0016-0031]) a base material component whose solubility in a developing solution is changed due to the action of an acid. Komuro 1 teaches (Paragraphs [0016-0031]) a compound formed of an anion moiety and a cation moiety. Komuro 1 teaches (Paragraphs [0016-0031]) the compound formed of an anion moiety and a cation moiety comprising the anion represented by Formula (D0) of the present application. Komuro 1 teaches (Paragraphs [0016-0031]) forming a resist film on a support using a resist composition. Komuro 1 teaches (Paragraphs [0016-0031]) exposing the resist film. Komuro 1 teaches (Paragraphs [0016-0031]) developing the exposed resist film to form a resist pattern. Komuro 1 teaches (Paragraphs [0016-0031]) a compound formed of an anion moiety and a cation moiety. Komuro 1 teaches (Paragraphs [0016-0031]) the compound formed of an anion moiety and a cation moiety comprising the anion represented by Formula (D0) of the present application.
6.	Furthermore, Komuro 1 teaches a cation moiety of the compound formed of an anion moiety and a cation moiety comprising three aryl group bonded to a central sulfur cation. However, Komuro 1 fails to teach the cation moiety of the compound formed of an anion moiety and a cation moiety comprising a cation moiety of Formula (ca-d0) the present application.
9.	Komuro 2 teaches (Paragraphs [0453-0584]) a compound formed of an anion moiety and a cation moiety. Komuro 2 teaches (Paragraphs [0453-0584]) the compound formed of an anion moiety and a cation moiety comprising the cation represented by Formulae (D0) and (ca-D0) of the present application. Komuro 2 teaches (Paragraphs [0453-0584]) the cation moiety of the compound has a Log P value of less than 7.7. Komuro 2 teaches (Paragraphs [0863-0907]) both the cation moiety of Komura 1 and that within the scope of Formulae (d0) and (ca-d0) of the present application. Thus, Komura 2 teaches a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein both the cation moieties of Komura 1 and Formulae (d0) and (ca-d0) of the present application are utilized in the working examples of Komura 2.
10.	Thus, it would have been obvious to try both the cation moieties of Komura 1 and that of Formulae (d0) and (ca-d0) of the present application, as both are utilized in the working examples of Komura 2. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Conclusion
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/23/2022